Filed 2/27/13 P. v. Perez CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A131692
v.
CHRISTIAN PEREZ,                                                     (Alameda County
                                                                     Super. Ct. No. CH49283)
         Defendant and Appellant.


         Christian Perez (Perez) appeals from a judgment of conviction and sentence
imposed after a jury found him guilty of murder, torture, and other crimes upon two
young children. Perez contends: (1) the charges that he assaulted one young child in his
care should not have been joined with charges that he scalded to death another young
child in his care; (2) the prosecutor committed misconduct by mentioning Perez’s refusal
to give a follow-up statement to police, misrepresenting evidence, and comparing
abortion to murder or child abuse; and (3) his attorney provided ineffective assistance of
counsel by failing to move for severance of the charges, failing to recall a witness to
testify, and failing to object to the prosecutor’s closing argument.
         We will affirm the judgment.
                               I. FACTS AND PROCEDURAL HISTORY
         Perez was charged in an information with aggravated mayhem (Pen. Code, § 205),
torture (§ 206), assault on a child causing death (§ 273ab), murder (§ 187, subd. (a)), and




                                                             1
two counts of child abuse (§ 273a, subd. (a)).1 The second child abuse count alleged that
Perez inflicted great bodily injury on a child under the age of five. (§ 12022.7, subd. (d).)
       The matter proceeded to a jury trial.
       A. Prosecution Case
       The prosecution produced evidence that Perez abused two children left in his care
by different mothers on separate occasions.
              1. Injuries to K.G.
       N.B. is the mother of victim K.G., a girl born in June 2004, and T.B., a boy born
in 2002. N.B. broke up with the children’s father, and the children were removed from
her care so she could attend to personal issues, including drug and alcohol counseling.
       In 2006, N.B. married Perez and began caring for her children on weekends. N.B.
and Perez lived in a house on Melbourne Avenue in Hayward with Perez’s father
(Rigoberto), brother, and cousin. In January 2007, N.B. began a 30-day trial
reunification with K.G. and T.G.
                     a. K.G.’s bruises and head injury
       One day in January 2007, N.B. left her children with Perez and his family while
she went grocery shopping. When she returned, she noticed bruises on K.G.’s face. N.B.
took K.G. to Washington Hospital in Fremont for treatment; the police arrived at the
hospital but allowed N.B. to take K.G. home.
       On January 24, 2007, N.B. again left K.G. with Perez. When she returned, she
saw that K.G. had an open cut on her head and blood in her hair. Perez claimed that K.G.
had fallen in a park. N.B. took K.G. to Children’s Hospital in Oakland for treatment of
the cut, and to have other bruises examined as well.
                     b. Perez’s explanations to police
       Hayward police officer Aurel Agustin was dispatched to Children’s Hospital,
where he observed that K.G. had purple, yellow, green, and red bruises. Officer Agustin
spoke with N.B. and interviewed Perez, neither of whom were under arrest at the time.


1
       Unless otherwise indicated, all statutory references are to the Penal Code.

                                               2
       N.B. claimed that the bruises had occurred over four to five weeks, and Perez’s
parents, sister, cousins, and friends and other relatives had been in the house during this
period. In her view, K.G. did not appear afraid of Perez.
       Perez told Officer Agustin that K.G. had sustained a bruise on her back the
previous day, when she slipped in the bath and hit her back on a soap dish. He did not
attempt to explain K.G.’s other bruises. He claimed, however, that K.G. had bruises on
her cheek and legs when they first received her from her foster parents.
       Perez also told police that K.G. had hit her head on a park bench earlier in the day.
He recounted that he was leaving the park with K.G., realized she had left her jacket
behind, and went to retrieve it, when he heard K.G. cry. Perez turned and saw K.G. on
her stomach with her arms out, crying. He picked her up and realized she was bleeding
from the back of her head.
       Officer Agustin observed that K.G. was active and engaged with N.B. at the
hospital, but K.G. was very quiet with Perez, who was “fixated” on watching television.
       Officer Agustin accompanied Perez to the park where Perez said K.G. had fallen.
Perez showed Agustin the bench on which Perez claimed K.G. had struck her head, but
the officer did not see blood or hair on the bench or others nearby.
       Officer Agustin also accompanied Perez back to his house. When Perez’s father
(whom Perez would later blame for the injuries at trial) and brother arrived, neither of
them seemed overly nervous notwithstanding the officer’s presence, and both appeared
tired. Perez told Agustin that his father and brother worked two full-time jobs, were
rarely home, and did not take an active role in caring for the children. N.B. also informed
police that K.G. had not been alone with anyone other than N.B. and Perez.
       Detective Scott Navas subsequently contacted Perez and N.B. and asked if they
would speak with him. N.B. gave Detective Navas a statement. Perez, however, told the
detective that he had already given a statement and, if the detective had anything to ask,
he should contact Perez’s lawyer.




                                              3
              c. Dr. Crawford’s opinion that K.G. was beaten
       Dr. James Crawford-Jakubiak (Dr. Crawford), a pediatrician and the medical
director of the Center for Child Protection at Children’s Hospital in Oakland, observed
K.G. and photographs of her taken around the time of her admission to the hospital.
       Dr. Crawford noted that before K.G. lived with Perez, she had been described as
healthy and uninjured. After about three weeks in Perez’s home, K.G. had serious
injuries in locations not normally seen in the type of accidents typical of young children.
When K.G. was removed from Perez’s home, the injuries went away. Based on the time
frame in which K.G.’s injuries appeared and resolved, as well as the number, pattern, and
locations of the injuries, Dr. Crawford opined that K.G. “was clearly being physically
beaten, injured by somebody.” Noting the facial bruising observed earlier in the month at
a different hospital, the additional significant bruising indicated that K.G. had suffered at
least two incidents of abuse. He ruled out the possibility that K.G.’s injuries could have
been inflicted by her four-year-old brother.
       K.G. had a contusion on her liver from being struck with something on her
abdomen. Her other injuries included: two bruises on her upper left thigh, caused by
separate blows from a solid object like a wooden dowel; a bruise on her earlobe, which is
very uncommon except in cases of abuse and tends to be “highly correlated with serious,
sometimes fatal child abuse”; a “very large bruise” on her cheek that was “very unusual”;
unusual bruises on her shoulders; an upper arm bruise, deepest around the edges,
suggesting K.G. had been bitten; several bruises on her back that were “exceedingly
uncommon in children this age”; uncommon bruises on the inner part of both knees; and
an uncommon bruise in the middle of her chest.
       Neither K.G. nor T.G. was returned to N.B.’s care and custody, as N.B. agreed
they should be placed with their grandparents. N.B. saw her children once a year and
never again observed bruises on K.G.
              2. The Abuse and Murder of Eli
       Eli was born in November 2006 to Katherine Rojas (Rojas). Rojas met Perez in
October 2007, and in February 2008 she moved into the Melbourne Avenue house with


                                               4
Perez and his father Rigoberto, brother, and cousin. About one week earlier, Perez had
told her that N.B.’s little girl, K.G., had bruises all over her body because she had cancer.
       Around February 2008 – roughly two months before Eli was injured – Rojas
became pregnant with Perez’s child. When Rojas informed Perez, he told her that he did
not want a baby and she should have an abortion. Nonetheless, Rojas thought that Perez
was kind to Eli, he had not objected to Eli living with him, and Eli appeared comfortable
around him.
       Typically, Rojas would leave the house for work by 6:00 a.m., Perez would take
Eli to a babysitter at 7:00 a.m., and Rojas would return around 2:30 p.m. and cook and
take care of Eli. On April 24, 2008, however, Eli was sick and stayed home with Perez.
                     a. Eli burned
       Rojas checked her cell phone around noon and noticed she had missed calls from
Perez. She called Perez, who informed her that Eli had burned his hands and they looked
red. Perez’s voice sounded normal, and he did not disclose how Eli had been burned or
that Eli needed to see a doctor.
       At some point, Perez called his sister Patricia Perez (Patricia), saying that Eli had
been burned and that Patricia and her husband, Jose Gamez (Gamez), should come to his
house on Melbourne Avenue. When they arrived, Gamez asked Perez and his cousin
what happened to Eli; Perez did not reply, and his cousin said he did not know. Perez
later told Patricia that he was giving Eli a shower in the tub and had run out to get a
towel, but he refused to give Patricia any further details. Perez’s father was not there.
       Eli was on the bed wearing only a diaper. His legs were very red but his upper
body had a different skin tone. Gamez recalls that he immediately said Eli needed to go
to the hospital, Perez looked worried, and Patricia was crying. Patricia recalls that Perez
also said Eli had to be taken to the hospital.
       Although the witnesses recalled the events somewhat differently, around this time
Patricia spoke with Rojas on the phone, told her that Eli was burned without elaborating
on the burn’s severity, initially told Rojas that she needed to come home, and then later
arranged to pick up Rojas from work and proceed to the hospital. As Gamez drove Perez,


                                                 5
Patricia, and Eli towards Rojas’s workplace, however, Patricia said that Rojas had told
her to get burn cream for Eli, so they stopped at a store and purchased some.
       Perez, Patricia, Gamez, and Eli then went to Patricia and Gamez’s house, where
Patricia took Eli to the master bedroom and instructed Perez to fill a basin with cold
water. Patricia was crying as she applied the burn cream.
       Suddenly, Eli began foaming at the mouth and convulsing, and his eyes rolled
back in his head. They put Eli in the car and drove toward the hospital, without fetching
Rojas. On the way, Patricia screamed, “The baby is dying. The baby is dying. Call
911.” Perez called 911, and the dispatcher told them to pull over. Gamez pulled into the
Department of Motor Vehicles (DMV) parking lot, and soon the fire department and
ambulance arrived.
                     b. Observations of paramedics Hamre and Buck
       Ryan Hamre and Christopher Buck were paramedics with the Hayward Fire
Department who received the initial dispatch regarding a child having seizures in the
DMV parking lot. When they arrived, they saw a woman holding an unclothed child
with severe red burns over half of his body. The child was not crying, which Hamre
considered “an extremely bad sign.” The paramedics provided oxygen and inserted an
interosseous line.
       After the ambulance arrived, ambulance paramedic Ben Lopez ventilated Eli while
paramedic Buck performed CPR (cardio-pulmonary resuscitation). At trial, Buck
testified that a bruise apparent in a photograph of Eli’s chest was higher than the area in
which he would have been pressing during CPR. Lopez testified that he saw Buck
perform chest compressions using “[a]n approved method of encircling the hands around
the chest with the thumbs over the sternum at roughly the nipple line, so the line that
would be drawn horizontally across your chest at the area of the nipples,” and
compressing with the thumbs. Lopez further confirmed that Buck had performed CPR on
Eli properly.




                                              6
       Buck rode with Eli in the ambulance. He established a nasopharyngeal airway to
keep Eli’s airway open. Eli did not gag when the tube was inserted in his throat, another
sign that his condition was “really deteriorating.”
                     c. Officer Stiver’s observations at the parking lot
       Hayward Police Sergeant Keith Stiver had responded to the parking lot, where he
found Eli lying naked on a gurney with the worst immersion burns he had ever seen
outside of training. Stiver believed the burns resulted from an intentional act and the
child was not likely to survive. It was clear from the burn pattern that Eli had been held
in water that was already scalding. It was not possible that Eli had been in a bath that
gradually overheated: Eli’s burns were “incredibly traumatic and no child would sit there
while that water heated up to that extent and allow themselves to be burned like that.
They would be struggling to get out of the water.” The absence of a significant amount
of splash burns on Eli’s upper body showed he had been held in the water.
                     d. Perez’s statements to police
       Sergeant Stiver interviewed Perez in the parking lot. Perez stated he was in the
shower with Eli when the burns occurred, but it was apparent to Stiver that Eli’s burn
pattern could not have been caused by a shower.
       A short time later, Hayward Police Officer William Edwards interviewed Perez
after the medical personnel had departed with Eli. He found Perez to be “strangely
calm.” In over 200 calls in which he spoke with an adult who had care or custody of an
injured child, he never observed a demeanor so calm. Perez gave Officer Edwards a
“very quick” statement that he was bathing Eli when the water suddenly turned very hot,
scalding him.
       Officer Edwards asked Perez to accompany him to the police station for a further
interview. During the interview, Perez never asked how Eli was doing or showed any
concern for him. After the interview, Perez was arrested.2


2
      Gamez and Patricia were also arrested; they later pleaded guilty to being an
accessory (§ 32).

                                             7
                     e. Police Officer Edens’ observations at the hospital
       Aaron Edens, a Hayward police officer and formerly a paramedic, responded to
the Children’s Hospital Pediatric Intensive Care Unit (ICU) to photograph Eli. When he
arrived, Eli was semiconscious and writhing, and medical personnel were administering
pain medication and chemical paralytics to prevent Eli from dislodging his breathing
tube. It was the most morphine Edens ever saw administered to a child.
       Edens observed second degree burns over half of Eli’s body. There was a clear
line of demarcation around the level of Eli’s nipples, with the skin above that point intact.
There were some less significant burns on Eli’s right arm. The skin around his knees had
fallen off. In addition, Edens noticed bruising to the right of Eli’s sternum. The bruise
on Eli’s chest was unlike anything Edens had seen on a child, and he did not believe it
was inflicted by someone performing CPR (unless the rescuer’s hands had been
misplaced).
                     f. Rojas’ return home and stay with Eli until his death
       Rojas – whom Perez and Patricia never picked up – arrived home after work,
expecting to see Eli. An officer drove her to the hospital, where she learned that Eli was
in surgery and she could not see him. Rojas was then taken to the police station for
questioning and returned to the hospital later to see Eli. Rojas slept with Eli at the
hospital that night. The next day, Eli was taken to Children’s Hospital in Sacramento,
where Rojas stayed with Eli until he died on June 24, 2008.
                     g. Inspection of the water heater
       On April 30, 2008, police and building inspector Dennis Zafiratos checked the hot
water at Perez’s house on Melbourne Avenue. Hayward Police Inspector Coffey
confirmed that the setting on the water heater was the same as the day Eli was burned.
Zafiratos noted that the temperature control on the water heater was set “unusually high.”
The bathtub did not have a stopper, and the residents used a sock instead.
       Rojas had testified that, if a person was showering and the faucet in the kitchen or
bathroom was turned on, the water in the shower became “really, really hot,” but not so
hot that it caused burns. Zafiratos confirmed that turning on the cold water in the kitchen


                                              8
or bathroom or flushing the toilet increased the bath water temperature by only about
two or three degrees. Adjusting the temperature on the water to the maximum, the tub
water measured 150 degrees.
                       h. Dr. Crawford’s examination of Eli at the hospital
          Dr. Crawford saw Eli shortly after he was transported to Children’s Hospital,
where he was in ICU with very serious burns to a large percentage of his body. The
burns had been “horribly painful” and were clearly caused by being enveloped in hot
liquid.
          On the front of Eli’s body, all of the skin from the belly button down had peeled
off. On his back, there was a diagonal burn line extending up towards his right shoulder.
His right upper arm had been under water only in the back, and everything from the hand
up to the elbow was unburned.
          The burn pattern showed that Eli had been exposed to very hot water. Eli’s groin
and the backs of his knees were relatively unburned. If the water had been cooler, he
would have been moving over time and those areas would have been more evenly
burned.
          Dr. Crawford concluded that Eli had been “placed into a standing reserve of very
hot water” in a somewhat reclined position. When a child of Eli’s age sits in a bathtub,
he supports himself with his hands and cannot recline without using his hands, so the
hands are always wet. But Eli’s hands were not burned, indicating that Eli had not gotten
in or out of the tub on his own, and he had not been “in the water in an uncontrolled
fashion.”
          The burn pattern also showed that Eli had not been sitting in comfortable bath
water that suddenly turned hot. If he had been, there would have been unburned marks
on his buttocks. The water temperature was at least 140 degrees and Eli had been held in
the water for about five to 10 seconds.3

3
       Dr. Crawford explained that the hotter the water, the less time it takes to burn the
skin. Bath water is normally in the range of 90 to 100 degrees, and burns will not occur
no matter how long the exposure. At 110 degrees, the water would be uncomfortable but

                                               9
       On cross-examination, Dr. Crawford confirmed that Eli was likely burned in a
single act; he was placed in the water and then removed by the same person. His burns
did not give the appearance of one person putting him in the water and another struggling
to keep him out. The only likely scenario was that someone turned on the water, waited
for it to get hot, put in the stopper, waited for the basin to fill, put Eli in and then took Eli
out. If perpetrated by more than one person, it would have to have been an “orchestrated
two-person activity,” “a choreographed, I’ll-put-him-in, you-take him-out thing.”
       Dr. Crawford also observed a bruise on Eli’s chest that occurred some time before
Eli was burned. The bruise was “pretty close to the same location” as the bruise he had
observed on K.G.’s chest.
                      i. Autopsy of Eli
       In June 2008, Dr. Mark Super, a forensic pathologist, performed an autopsy on Eli
at the coroner’s office. Eli’s back showed a clear demarcation of burned skin from the
mid-back down. The bottoms of his feet and the back of his knees had been spared,
“characteristic of inflicted scald injuries in which the child has folded their legs.” Eli’s
lungs were severely damaged, his small bowel was perforated, his kidneys showed
evidence of shock, his liver was inflamed, and he had a medication-resistant staph
infection caused by the lack of skin.
       Dr. Super determined the cause of death to be sepsis (infection) and “organizing
ARDS [adult respiratory distress syndrome] due to complications from scald burns.” Eli
had “multiple complications, but they’re all directly related to the fact that he had injury
to his overall system from burn, because burn injures skin, which is the protection of our
internal organs. When our skin is injured, we can’t protect our internal organs from
infection and shock. That’s how burns kill.”




would not cause burns. At 120 degrees, the water would take a few minutes to burn, and
130-degree water would cause burns in about 30 seconds. At 140 degrees, skin would
burn in a few seconds, and 150 degree water would burn skin in one to two seconds.

                                               10
       B. Defense Case
       At trial, Perez changed his story and, for the first time, blamed his father,
Rogoberto, for both the injuries to K.G. and the death of Eli.
              1. Injuries to K.G.
       Perez testified that his father Rigoberto did not approve of his marriage to N.B.
and did not agree to have N.B.’s children move into the house. Rigoberto disliked N.B.,
argued with her, and wanted her to move out. The children irritated him when he was
watching television, and he got mad at them for waking him in the morning. He told
Perez and N.B. to find another place to live, but they had nowhere to go.
       After less than a month of living in the house, K.G. began getting bruises. Perez
did not know their source; Rigoberto denied inflicting them and was upset at Perez’s
accusation. After Perez spoke with Rigoberto, however, K.G. did not get bruises for
about a week. When bruises started to appear again, Perez believed Rigoberto was
responsible and told him to stop. Rigoberto then ordered Perez to leave the house, but
N.B. decided it would be best if the children went to live with their grandparents. N.B.
eventually moved out as well, after an argument with Rigoberto. Perez claimed that he
loved K.G. and T.G., played with them, and had no discipline problems with them.
       When the police were investigating K.G.’s bruises, Perez did not tell them about
his father because Perez wanted to protect him, since his father had had “problems with
the law.”
              2. Death of Eli
       Rojas moved in with Perez a few months after N.B. moved out. Perez was still
married to N.B. but had developed a romantic relationship with Rojas. According to
Perez, he loved Rojas’s son Eli, who called him “dada.”
       When Eli woke up on April 24, 2008, Perez gave him his bottle, went to make
coffee, and then started Eli’s bath. Perez made sure the water was the right temperature
and stuffed the drain with a sock to fill the tub. He filled the tub with 12 to 18 inches of
water, put Eli in, and washed and shampooed him for less than five minutes. Perez had
forgotten to bring a towel, so he asked Rigoberto to watch Eli while he got one. While he


                                             11
was getting the towel, he received a telephone call and talked for about three minutes,
until he heard Eli screaming. Perez went to the bathroom and saw Rigoberto putting Eli
in the tub or taking him out. Perez tried to grab Eli away from Rigoberto, got Eli out of
the tub, rinsed him, and took him to the bedroom. Eli was crying, and Perez saw that he
was burned. Perez told Rigoberto he was going to take Eli to the hospital, but Rigoberto
urged him not to because the police would come and Rigoberto would get in trouble. So
Perez called his sister Patricia instead.
        Perez told Patricia what happened to Eli and asked her to come to the house. He
tried to call Rojas, but she did not answer her phone. Perez told Rigoberto he was going
to take Eli to the hospital when Patricia arrived, so Rigoberto left the house. Rigoberto
said he did not want to be there when the police came because he had been deported
twice, and he instructed Perez not to tell the police that he or Perez’s cousin had been
home.
        When Patricia arrived, Perez told her they were going to take Eli to the hospital.
Patricia, however, took over and they went to the store to buy burn cream, after she had
spoken with Rojas on the phone. Perez did not know how serious the burn was until they
were at Patricia’s house.
        On the way to the hospital, Perez called 911 to get an ambulance; he tried to tell
the dispatcher where they were, but Gamez would not stop driving. Finally the
dispatcher told them to pull into the DMV parking lot. In the parking lot, the police
asked Perez if they could interview him at the station and he agreed.
        Perez did not tell the police that his father was the one who burned Eli, because
Perez was trying to protect him. Perez loved his father and was grateful that he brought
him to the United States from Mexico and worked hard so Perez could get a good
education. Since the incident with Eli, however, Perez had seen Rigoberto only twice,
and on one occasion Rigoberto reminded Perez not to mention him to the police. It was
not until a month after Perez was arrested that Perez realized the severity of the matter.
He denied putting the hot water in the tub and felt terrible about Eli’s scalding.



                                             12
              3. Cross-Examination
       On cross-examination, Perez testified that on the day K.G. was taken to Children’s
Hospital, he and his father had taken K.G. and T.G. to the park. When he talked to the
police about her injury, he neglected to mention that T.G. and Rigoberto were also there.
Perez’s story to the police – that Perez walked back to retrieve K.G.’s jacket – was
untrue. Instead, Perez had been playing with T.G., and Perez’s father was playing with
K.G., when Perez heard K.G. scream. K.G. was on the ground and Perez picked her up;
he did not know she was bleeding until he saw blood on his clothes. Perez brought K.G.
home to N.B. and then left for work.
       Perez admitted that he told Patricia that Eli had been accidently burned in the
shower, and that he had never told anyone before trial that his father had burned Eli.
       C. Prosecution’s Rebuttal Evidence
       Steven Worthington, the co-owner of A&B Roofing, testified that Rigoberto
worked for him in January 2007 (when K.G. was hurt) and April 2008 (when Eli was
killed). Employees work from 7:00 a.m. to 3:30 p.m. or later, with a 30-minute onsite
lunch break starting anywhere from 11:00 a.m. to 12:30 p.m. Employees are not to leave
the site during the lunch break, although Worthington acknowledged that he would not
know if an employee left the site unless another person reported it to him. Worthington
paid his employees only for the hours they actually worked.
       Rigoberto worked on January 24, 2007, and was paid for eight hours of work in
Redwood City on April 24, 2008, indicating that either Worthington or his brother had
seen Rigoberto at the start and completion of the work day.
       D. Jury Verdict and Sentence
       The jury convicted Perez on all counts before it.4
       The court sentenced Perez to an aggregate term of 30 years, four months, to life in
state prison, comprised of the following: 25 years to life on count 3 (§ 273ab); a

4
       On the first day of trial, the prosecutor dismissed count 1 (aggravated mayhem).
At the end of testimony, the prosecutor dismissed the great bodily injury allegation on
count 6.

                                            13
consecutive four years on count 5 (§ 273a, subd. (a)); and a consecutive one year four
months on count 6 (§ 273a, subd. (a)). Sentence on counts 2 and 4 was imposed but
stayed pursuant to section 654.
          This appeal followed.
                                       II. DISCUSSION

          Perez contends: (1) the charges against him as to victim K.G. were improperly
joined with the charges against him as to victim Eli; (2) the prosecutor committed
misconduct; and (3) his attorney provided ineffective assistance of counsel. We address
each of Perez’s contentions, albeit in a different order than set forth in Perez’s opening
brief.5
          A. Joinder of the Charges
          Perez argues that the joinder of the charges involving K.G. with the charges
involving Eli denied him due process, because the charges involving K.G. were
weaker than those involving Eli. Perez has waived this argument.
          Under section 954, offenses of “the same class of crimes or offenses” may be
alleged in one pleading for joint trial.6 The court has discretion to sever the offenses in
the interest of justice and upon a showing of good cause. (§ 954.)


5
       In addition, Perez raises a new argument in his reply brief. He contends that the
amended complaint filed against him on May 20, 2008, which added two counts arising
from the offenses upon K.G. to the counts arising from the offenses upon Eli, was filed
without a motion or court appearance. Although section 1009 permits the addition of
counts that might have been properly joined in the original complaint, Perez urges there
was error because the trial court made no inquiry or findings about the propriety of the
joinder. His argument is unavailing. First, Perez did not object to the joinder or the filing
of the amended complaint in the trial court, so the challenge is waived on that ground.
Second, Perez did not raise this issue in his opening brief on appeal, so the matter is
waived on that basis as well. (REO Broadcasting Consultants v. Martin (1999) 69
Cal.App.4th 489, 500.) Third, Perez fails to establish any prejudice arising from the
joinder, as explained post.
6
       Section 954 provides: “An accusatory pleading may charge two or more different
offenses connected together in their commission, or different statements of the same
offense or two or more different offenses of the same class of crimes or offenses, under

                                              14
       Here, however, Perez never asked the trial court to sever the charges. As
California courts have held for nearly 150 years, the failure to object to the joinder of
charges in the trial court precludes a challenge to the joinder in this court. (See People v.
Champion (1995) 9 Cal.4th 879, 906; People v. Saunders (1993) 5 Cal.4th 580, 589-590;
People v. Garnett (1866) 29 Cal. 622, 625-626.) Moreover, the trial court has no sua
sponte duty to sever. (People v. Hawkins (1995) 10 Cal.4th 920, 940.) Because Perez
did not object to the joinder of the charges, he cannot challenge it now.7
       B. Prosecutorial Misconduct
       Perez argues that the prosecutor committed misconduct during closing argument
by: (1) mentioning Perez’s refusal to give a follow up statement in the investigation of
the abuse of K.G.; (2) misrepresenting the evidence by stating that K.G. and Eli each had
a bruise in the same place on their chests; and (3) comparing Perez’s desire for Rojas to
have an abortion with the abuse of K.G. and Eli.
       The standard for review of alleged prosecutorial misconduct is well-established.
“ ‘A prosecutor’s conduct violates the Fourteenth Amendment to the federal Constitution
when it infects the trial with such unfairness as to make the conviction a denial of due
process. Conduct by a prosecutor that does not render a criminal trial fundamentally
unfair is prosecutorial misconduct under state law only if it involves the use of deceptive
or reprehensible methods to attempt to persuade either the trial court or the jury.’
[Citation.] When a claim of misconduct is based on the prosecutor’s comments before
the jury, as all of defendant’s claims are, ‘ “the question is whether there is a reasonable

separate counts, and if two or more accusatory pleadings are filed in such cases in the
same court, the court may order them to be consolidated. The prosecution is not required
to elect between the different offenses or counts set forth in the accusatory pleading, but
the defendant may be convicted of any number of the offenses charged, and each offense
of which the defendant is convicted must be stated in the verdict or the finding of the
court; provided, that the court in which a case is triable, in the interests of justice and for
good cause shown, may, in its discretion order that the different offenses or counts set
forth in the accusatory pleading be tried separately or divided into two or more groups
and each of said groups tried separately. …”
7
        To the extent Perez urges that his attorney’s failure to object or move for
severance constitutes ineffective assistance of counsel, we address the issue post.

                                              15
likelihood that the jury construed or applied any of the complained-of remarks in an
objectionable fashion.” ’ [Citations.]” (People v. Gonzales and Soliz (2011) 52 Cal.4th
254, 305.)
              1. Prosecutor’s Argument that Perez Did Not Give A Follow-Up Statement
       In closing argument, the prosecutor referred to evidence that Perez had not given
the police a follow-up statement in K.G.’s abuse investigation. Perez urges that this
remark was analogous to the error identified in Doyle v. Ohio (1976) 426 U.S. 610
(Doyle), in which the court held “that the use for impeachment purposes of petitioners’
silence, at the time of arrest and after receiving Miranda warnings, violated the Due
Process Clause of the Fourteenth Amendment.” (Doyle, supra, 426 U.S. at p. 619, italics
added.) The court in Doyle explained that, once people have been arrested and advised of
their right to remain silent, a comment on that silence unfairly penalizes them for
exercising their rights under Miranda v. Arizona (1966) 384 U.S. 436. (Doyle, supra, at
pp. 616-618.) Doyle is inapposite to the prosecutor’s remark that Perez now challenges.
                     a. The prosecutor’s argument
       At trial, Hayward Police Detective Navas testified to his understanding that K.G.
had been taken to Children’s Hospital on January 24, 2007. As part of his investigation
into K.G.’s injuries, he asked Perez and N.B. to meet him at the Hayward Police
Department on January 29, 2007. Perez and N.B. – neither of whom was under arrest –
arrived at the police department together. N.B. provided a statement. But when
Detective Navas asked Perez if he would speak with him, Perez replied “that he’d already
given a statement, and that if I had anything to ask him, to contact his lawyer.” Perez and
N.B. left.8
       During closing argument, the prosecutor stated: “[N.B.] told Detective Scott
Navas that she and [Perez] were the only two people who cared for K.G. And [Perez]


8
       At trial, Perez did not remember telling Detective Navas that he should talk to
Perez’s lawyer if he had further questions. He acknowledged that when he was at the
police station during the investigation of K.G.’s injuries, he was not under arrest and left
the building with N.B.

                                             16
told Officer Agustin that he and [N.B.] were the only two people who cared for K.G.
[Perez’s] written statement to Officer Valencia states over and over and over that he was
the only person with K.G. when she split her head. I, I, I, I. [¶] And [Perez’s] immediate
response was not let’s go to the hospital together, not let’s get this baby the care that she
needs. His immediate response was, here you go, I’m going to go to work. That was his
response. [¶] He refused in the days following to give a follow-up statement. Here’s this
baby who you care about and you love, bruised from head to toe, and you’re not willing
to tell the police everything you know.” (Italics added.)
       Defense counsel objected in the following colloquy: “MR. GRIM [DEFENSE
COUNSEL]: Your Honor, I object to that as using a constitutional right, arguing that
shows guilt, and that’s against the law. [¶] THE COURT: Overruled. The defendant’s
testimony speaks for itself. Whatever was said and whatever the jury decides in the facts,
that’s at issue here. Move on, Counsel. [¶] MS. PETTIGREW [PROSECUTOR]: My
reference with that was in reference to him accompanying [N.B.] to the police
department, everyone out of custody, and [N.B.] doing everything she can to figure out
what happened to her baby.”
                     b. Analysis
       As Perez acknowledges, the prosecutor’s remark that Perez had not given a
follow-up statement was not Doyle error, because Doyle dealt with a defendant’s
assertion of his right to remain silent after arrest and after being advised by the police of
this right under Miranda. At the time Perez refused to speak with Detective Navas, Perez
had not been arrested, had not been told he had to answer police questions, and had not
been Mirandized.
       Nonetheless, Perez contends this was “Doyle-like error” because Perez’s refusal to
give a follow-up statement could have been an assertion of his Sixth Amendment right to
have a lawyer present at any follow-up interview or his Fifth Amendment right not to
give any further statement based on advice of counsel. Perez argues that his situation
should be protected because the prosecution should not be permitted to use his invocation
of a constitutional right by arguing it showed his guilt.


                                              17
       Perez is incorrect. In a case decided after Doyle, the United States Supreme Court
held that “the Fifth Amendment is not violated by the use of prearrest silence to impeach
a criminal defendant’s credibility,” and “impeachment by use of prearrest silence does
not violate the Fourteenth Amendment.” (Jenkins v. Anderson (1980) 447 U.S. 231, 238,
240.) As to the latter, the court in Jenkins explained: “In this case, no governmental
action induced petitioner to remain silent before arrest. The failure to speak occurred
before the petitioner was taken into custody and given Miranda warnings. Consequently,
the fundamental unfairness present in Doyle is not present in this case.” (Id. at p. 240.)
       Here too, no governmental action induced Perez to remain silent before arrest. His
refusal to speak to Detective Navas occurred before he was taken into custody and given
any Miranda warning. Under Jenkins, supra, 447 U.S. 231, the use of Perez’s prearrest
silence to impeach his testimony at trial – that he loved K.G. and was not the one who
harmed her – did not violate his constitutional rights; accordingly, there was no
prosecutorial misconduct.9
       Perez’s reliance on Hurd v. Terhune (9th Cir. 2010) 619 F.3d 1080 (Hurd) is
misplaced. In Hurd, after the defendant was arrested and read his Miranda rights, he
agreed to talk to the police without his attorney present, but then refused the officer’s
request to demonstrate how a shooting had occurred. Throughout the trial, the prosecutor
referred to Hurd’s refusal to re-enact the shooting as affirmative evidence of his guilt.


9
        Respondent asserts that in this case, the comment pertained not only to
impeachment of Perez but also “came in” during the prosecution’s case in-chief, giving
rise to an issue that respondent believes was left open by Jenkins. (Citing Jenkins, supra,
447 U.S. at p. 236, fn. 2.) Perez’s challenge in this appeal, however, is not to the
prosecutor’s admission of the evidence of Perez’s refusal to give a follow-up statement,
but to the prosecution’s use of that evidence in closing argument. Moreover, the
evidence was used in closing to impeach Perez’s testimony at trial that he loved K.G., he
did not harm K.G., and it was his father who did it. Both here and in Jenkins, pre-arrest,
pre-Miranda silence was used against a defendant who testified at trial. (See Jenkins,
supra, 447 U.S. at p. 234 [prosecutor argued in closing against defendant’s claim of self-
defense by pointing out that he did not report the stabbing for two weeks].) The matter
falls squarely under the holding in Jenkins, and Perez presents no argument to the
contrary.

                                             18
(Id. at p. 1084.) The court held that, because the defendant invoked his Miranda rights
when he refused to demonstrate how the shooting occurred, the prosecutor’s comments
on his silence violated his rights under Doyle. (Id. at pp. 1088-1089.) Hurd is inapposite,
since Perez’s refusal to give a follow-up statement occurred before he was arrested and
without receiving a Miranda warning.
       In any event, the prosecutor’s argument did not infringe on Perez’s right to remain
silent. After all, Perez testified at trial, and he fails to show how a comment on his prior
refusal to speak could violate the self-incrimination privilege that he ultimately waived.
(See People v. Redmond (1981) 29 Cal.3d 904, 910-911 [prosecutor’s argument, that
defendant’s two-month delay in disclosing the location of a knife was evidence of
defendant’s guilt, did not violate the Fifth Amendment right against self-incrimination
where defendant testified at trial].)
       Perez fails to establish prosecutorial misconduct.
              2. The Prosecutor’s Argument That K.G. and Eli Had Bruises On Their
              Chests
       Perez next contends the prosecutor misrepresented the evidence when she asserted
in closing argument that K.G. and Eli had “the exact same bruise in the exact same
place.” This, Perez argues, insinuated that Perez had inflicted both bruises and had
abused both children. He urges: “This was a very serious misrepresentation of the
evidence since Eli had been burned, not beaten, and the evidence showed that his chest
bruising near the sternum was caused by the fire department paramedic performing CPR
on the baby on the way to the hospital and not any act of an abuser. (RT, vol. 1 pp. 139-
144, 170-171, 222.)” To support this contention, he represents that paramedics Buck,
Lopez, and Edens testified “that the bruise on Eli’s chest near his sternum was caused by
Eden performing CPR / chest compressions on [Eli] in the back of the ambulance on the
way to the hospital.” Perez’s argument is untenable.
       Here, it is Perez – not the prosecutor – who misstates the evidence. Contrary to
Perez’s representation, there was no evidence from the paramedics that Eli’s bruise was
caused by CPR. Buck testified that he performed CPR on Eli in the ambulance en route


                                             19
to the hospital, and that a photograph of Eli showed a bruise “pretty close” to, but higher
than, where he performed the chest compressions. Lopez did not even mention bruising
in his testimony in the pages of the reporter’s transcript that Perez cites. Edens looked at
a picture of Eli’s bruise and stated he had “never seen bruising like that on a pediatric
patient,” if it had been associated with CPR “it would indicate that the rescuer’s hands
were misplaced,” and he did not believe the bruise was inflicted by someone performing
CPR. Edens did not state that Buck’s hands were misplaced or contradict Buck’s
testimony that the bruise was higher on the chest than the location on which Buck was
pressing during CPR. To the contrary, Lopez testified that he saw Buck perform CPR
properly using an “approved method.”
       Moreover, “[a] prosecutor is given wide latitude to vigorously argue his or her
case and to make fair comment upon the evidence, including reasonable inferences or
deductions that may be drawn from the evidence.” (People v. Ledesma (2006) 39 Cal.4th
641, 726.) Here, the prosecutor’s remark was taken almost verbatim from the testimony
of Dr. Crawford. Dr. Crawford testified that K.G. had a bruise in the middle of her chest
that, while not large, was a significant indicator of nonaccidental injury because of its
unusual location for a two-year-old child. Dr. Crawford also noted that Eli also “had a
bruise pretty close to the same location as [K.G.] did above the nipple line, below his
neck in the middle of his chest.” Furthermore, Dr. Crawford opined that Eli’s chest
bruise occurred before he was burned. The prosecutor’s remark was a fair commentary
on the evidence.
       Perez fails to establish prosecutorial misconduct.
              3. Prosecutor’s Reference to Perez’s Desire that Rojas Obtain an Abortion
       Lastly, Perez contends the prosecutor committed misconduct by repeatedly
arguing that the jury could use Perez’s desire for Rojas to get an abortion as evidence that
he had beaten K.G. and murdered Eli. Acknowledging that defense counsel did not
object to the prosecutor’s remark, Perez urges that we nonetheless review the
prosecutor’s statement because it was so contrary to the public interest; he warns that the
“prosecutor’s argument would literally make thousands of law-abiding women in


                                             20
California criminal suspects.” Without accepting Perez’s characterization, we will
consider the matter on the merits.
                     a. Prosecutor’s statement
       At trial, Rojas testified that about two months before Eli was burned, she told
Perez she was pregnant with his child. Perez told Rojas he did not want the child and she
should abort it, but she refused. Perez, on the other hand, testified that he loved K.G.,
T.G., Eli, and the family life he shared with them.
       In closing argument, defense counsel used Perez’s testimony to argue that Perez
had a good relationship with the children and no motive to harm them, while Rigoberto
did not like the children and had a motive to harm them so they would move out.
       In rebuttal, the prosecutor countered defense counsel’s argument that Perez had no
motive to hurt the children: “As far as motive, [Perez] talked about Rigoberto . . . not
liking kids, not wanting the kids around, wanting them to leave. [N.B.] told you that she
got into it with him, but never told you anything about him having anything to do with
K.G. or treating her badly. [¶] [Perez] didn’t want kids. Out of his own mouth, he told
[Rojas] to abort that baby less than a month before he burned Eli. Get an abortion. I
don’t want kids. Do you think it’s just a coincidence that both of these babies were
brutally injured within a month of moving into his house? What clearer motive do you
need that he doesn’t want to be stuck taking care of these babies?”
                     b. Analysis
       Perez suggests that the prosecutor was appealing to anti-abortion sentiments or
divine justice, or asking Alameda County jurors to dislike Perez and convict him because
he wanted Rojas to have an abortion. No reasonable juror would have believed, however,
that this was the purpose of the prosecutor’s argument. The prosecutor did not mention
Perez’s abortion request until after defense counsel argued that Perez loved the children
so much that he had no motive to harm them. When the prosecutor did mention Perez’s
preference for an abortion on rebuttal, it was clearly intended to counter the defense
argument that he had no motive to harm the children, in that Perez’s telling Rojas to abort
his own child demonstrated that he “doesn’t want to be stuck taking care of these babies”


                                             21
already in the house. While it may not have been the most prudent or tasteful argument,
it was nonetheless a fair commentary on the evidence introduced at trial and, as such, not
misconduct. (Ledesma, supra, 39 Cal.4th at p. 726.)
        Perez fails to establish prosecutorial misconduct.
        C. Ineffective Assistance of Counsel
        To prevail on a claim of ineffective assistance of counsel, a defendant must show:
(1) counsel’s performance was deficient because his representation fell below an
objective standard of reasonableness under prevailing professional norms; and
(2) prejudice flowing from counsel’s performance or lack thereof. (People v. Lucas
(1995) 12 Cal.4th 415, 436-437.) To establish deficient performance, an appellant must
establish that “the record on appeal affirmatively discloses that counsel had no rational
tactical purpose for his act or omission.” (People v. Fosselman (1983) 33 Cal.3d 572,
581.) To establish prejudice, the appellant must demonstrate “there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different. A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” (Strickland v. Washington (1984) 466 U.S. 668,
694.)
               1. Failure to Move for Severance
        Perez asserts that trial counsel was ineffective because he did not move to sever
the charges involving K.G. from the charges involving Eli. But Perez fails to establish
either element necessary for relief – that counsel’s failure fell below an objective
standard of reasonableness or that there is a reasonable probability the outcome would
have been better for Perez if his attorney had moved for severance – since he fails to
establish that the joinder of the charges was prejudicial.
        Section 954 permits the joinder of “offenses of the same class of crimes.” Clearly,
the charges as to K.G. and the charges as to Eli met this standard: two child abuse
offenses, one resulting in death and one resulting in multiple injuries, are of the same
class of crimes. (See People v. Maury (2003) 30 Cal.4th 342, 395 [rape and murder are



                                               22
properly joinable under § 954 as “ ‘offenses of the same class of crimes,’ ” since both are
assaultive].)
       Where, as here, the statutory requirements for joinder are met, a trial court still has
discretion to sever charges in the interest of justice and upon a showing of good cause.
(§ 954.) However, a denial of severance is within the court’s discretion – and will be
upheld on appeal – unless the defendant makes a sufficiently clear showing of prejudice
arising from the joinder. (See People v. Sullivan (2007) 151 Cal.App.4th 524, 557
(Sullivan).) Moreover, there is a strong preference for joint trials of similar offenses
committed by a defendant, in light of the case-specific efficiencies and systemic
economies that result. (People v. Soper (2009) 45 Cal.4th 759, 771-772 (Soper);
Sullivan, supra, 151 Cal.App.4th at p. 557; Alcala v. Superior Court (2008) 43 Cal.4th
1205, 1218.)
       A motion to sever will properly be denied where the evidence underlying the
charges as to one victim would be cross-admissible in the prosecution of the charges as to
the other victim. (Soper, supra, 45 Cal.4th at pp. 774-775.) Indeed, “[i]f the evidence
underlying the charges in question would be cross-admissible, that factor alone is
normally sufficient to dispel any suggestion of prejudice and to justify a trial court’s
refusal to sever properly joined charges.” (Ibid.)
       Here, the evidence as to the offenses upon K.G. and the evidence as to the offenses
upon Eli was cross-admissible. Perez was charged with abusing two children with whom
he lived. Under Evidence Code section 1109, evidence of the events involving one child
was admissible in the trial for the events involving the other child, as both child abuse
and domestic violence. (People v. Dallas (2008) 165 Cal.App.4th 940, 952-957.) And
although the admissibility of this evidence would have been subject to Evidence Code
section 352, Perez does not show that the evidence would have been inadmissible under
that statute.10

10
       Evidence Code section 352 gives the court discretion to “exclude evidence if its
probative value is substantially outweighed by the probability that its admission will . . .
create substantial danger of undue prejudice. . . .” The evidence that Perez abused Eli

                                             23
       Because the cross-admissibility was apparent when a timely motion to sever
would have been brought, it was not incompetent for Perez’s attorney to refrain from
bringing a motion to sever. Moreover, there is no reasonable probability that the outcome
would have been better for Perez if his attorney had brought the motion, since the motion
would have likely been denied, with the denial upheld on appeal.
       Furthermore, even if the evidence was not entirely cross-admissible, there is no
reasonable probability that counsel’s filing a severance motion would have done Perez
any good. In the absence of cross-admissibility, the question becomes “ ‘whether the
benefits of joinder were sufficiently substantial to outweigh the possible “spill-over”
effect of the “other-crimes” evidence on the jury in its consideration of the evidence of
defendant’s guilt of each set of offenses.’ [Citations.]” (Soper, supra, 45 Cal.4th at
p. 775.) Factors considered in this determination are: (1) whether some of the charges
are likely to inflame the jury against the defendant; (2) whether a weak case has been
joined with a strong case or another weak case so that the total evidence may alter the
outcome of some or all of the charges; and (3) whether one of the charges is a capital
offense or converts the matter into a capital case. (Ibid.) Any such prejudice is then
weighed against the state’s interest in a joint trial. (Ibid.)
       Perez’s attempts to show prejudice are unpersuasive. Primarily, he argues that the
case against him as to K.G.’s injuries was weak, and the joinder hurt him because the
case against him as to Eli’s injuries was stronger. The record, however, does not show


had significant probative value in the case as to K.G.: Perez blamed others for K.G.’s
injuries (telling Eli’s mother that K.G. had bruises from cancer, telling the police that one
of K.G.’s bruises came from a fall in a bathtub, and telling the jury that his father did it),
but the bruising found on Eli was similar to the bruising found on K.G., and the abuse on
Eli occurred under similar circumstances as the abuse on K.G. (while the child was
entrusted in Perez’s care by the mother). Although the acts perpetrated on Eli were
severe if not horrific, it would have been within the court’s discretion to conclude that the
evidence of Eli’s injuries was not so inflammatory as to create a “substantial danger of
undue prejudice” that “substantially outweighed” its probative value. (Evid. Code, § 352,
italics added.) Conversely, the probative value of the evidence that Perez abused K.G.
was not substantially outweighed by a substantial danger of undue prejudice when
admitted in the case as to Eli.

                                               24
such a marked difference in the merit of the cases that would suggest an improper and
prejudicial joinder. “[A]s between any two charges, it always is possible to point to
individual aspects of one case and argue that one is stronger than the other. A mere
imbalance in the evidence, however, will not indicate a risk of prejudicial ‘spillover
effect,’ militating against the benefits of joinder and warranting severance of properly
joined charges.” (Soper, supra, 45 Cal.4th at p. 781.)
       Indeed, the case against Perez in regard to K.G. was not particularly weak. K.G.
suffered the injuries while she was in Perez’s care. Perez maintained to police that her
injuries were caused by accidental falls in the park and the bathroom – claiming that K.G.
was “clumsy” – but they occurred only when he was around: K.G. did not have this type
of bruise until she started living with Perez, and she did not have them after she left. Nor
did Officer Agustin find any blood stains in the park where Perez claimed she fell and
bled from her head. While Perez points out there were no witnesses who said that Perez
abused K.G., there were also no witnesses to corroborate Perez’s story. Moreover,
Dr. Crawford testified that K.G. suffered bruises of a severity, number, and location that
left no doubt they were not the result of accidents, but of abuse.
       Perez argues that the case as to K.G.’s injuries was weak because at trial – after
the prosecutor had joined the charges and Perez had failed to make any objection to their
joinder – Perez changed his tune and claimed that his father inflicted the injuries upon
K.G. But his argument is unconvincing for several reasons. First, Perez’s change of
story at trial does not demonstrate that the charges would have been severed upon a
motion brought before trial. Second, Perez’s eventual attempt to blame his father for the
abuse actually favors a continued joinder of the charges, since Perez made this claim not
only as to the injuries inflicted on K.G., but also as to the injuries inflicted upon Eli.
Third, Perez’s claim that his father abused K.G. (and Eli) did not weaken the case as to
K.G.’s injuries (at least no more than it weakened the case as to Eli’s injuries), in light of
the significant evidence that Perez’s father was not around to cause those injuries. N.B.
testified that she never left K.G. in Rigoberto’s care, and she told the police that K.G. had
not been alone with anyone besides N.B. and Perez. On January 24, 2007, the day K.G.


                                              25
was injured, Rigoberto was not home when N.B. left the house, and Rigoberto’s
employer (Worthington) testified that Rigoberto was at work that day. Worthington
further testified that Rigoberto’s work day began at 7:00 a.m. and his 30-minute lunch
break began no earlier than 11:00 a.m., disputing Perez’s claim at trial that Rigoberto was
with him when he took K.G. to the park at 10:00 a.m.
       Perez further contends the evidence that he abused K.G. was weak because
“Officer Agustin readily agreed that, following his investigation, he did not have
probable cause to charge either appellant or [N.B.] with abusing K.G. (RT, vol. 3,
p. 602.)” Officer Agustin, however, testified only that he did not have probable cause to
arrest Perez or N.B. after taking Perez’s initial statement at Children’s Hospital, before
K.G. had been seen by Dr. Crawford. The officer was not asked whether he reached the
same conclusion after completing his investigation. Furthermore, joinder is not improper
where one “relatively weak” charge was not filed until the evidence regarding the second
charge was uncovered. (People v. Ruiz (1988) 44 Cal.3d 589, 606-607.) Indeed, “that
circumstance is one favoring, rather than disfavoring, joinder of these offenses.” (Ibid.)
       Pursuing yet another theory, Perez now suggests that the case against him as to
K.G.’s injuries was weak because the injuries might have been inflicted by K.G.’s
mother, N.B. But Perez testified under oath at trial that it was his father, Rigoberto, who
was responsible for K.G.’s injuries, and never tried to shift blame to N.B. Furthermore,
Gamez testified that although N.B. was “eccentric,” she was a “very good mother,” and
Officer Agustin testified to the obvious affection between K.G. and her mother, in
contrast to the mutual disinterest between K.G. and Perez at the hospital.
       In short, Perez fails to show that the case against him as to K.G.’s injuries was
particularly weak, especially since – as Perez sets out in his opening brief – there were
some weaknesses in the case as to Eli’s injuries as well. Perez therefore fails to establish
that joining the offenses was prejudicial on this basis.
       Perez’s other arguments are unconvincing as well. He urges that the joinder
permitted the prosecutor to argue Perez’s propensity to perpetrate child abuse and
domestic violence, and that Perez’s stories to police about an accident in each case were


                                             26
nearly identical (he was with the child, turned away, and the child became injured).
However, the propensity of an offender who commits an act of child abuse or domestic
violence to continue to commit such acts is the very reason the Legislature enacted
Evidence Code section 1109, which allows such evidence. (People v. Cabrera (2007)
152 Cal.App.4th 695, 705-706; see People v. Jennings (2000) 81 Cal.App.4th 1301, 1315
[upholding Evidence Code section 1109 against due process challenge].)11
       Lastly, in his reply brief, Perez contends that the facts surrounding Eli’s death
were inflammatory, noting that the court stated during sentencing that he found himself
“not being able to look at those pictures of that little baby, little Eli,” and called the facts
surrounding Eli “sick” and “disturbing.” But given at least some degree of cross-
admissibility of the evidence and the entirety of the circumstances, the joinder was not so
prejudicial that there is a reasonable probability Perez would have won a severance
motion and obtained a better outcome if his attorney had objected to the joinder. The
general preference for joint trials of offenses properly joined under section 954, as well as
the heightened efficiencies from trying the charges together in this case – where both
incidents occurred while Perez was supposedly taking care of the victims, and both
victims were examined by the same child abuse physician – were amply sufficient to
outweigh the claims of prejudice Perez now makes.12


11
       Perez argues that the prosecutor’s propensity argument was improper under United
States v. Bagley (9th Cir. 1985) 772 F.2d 482. Bagley concerned evidence of prior
convictions for robbery, not joinder of charges, the admissibility of prior acts of domestic
violence or child abuse, or Evidence Code section 1109. (Bagley, at pp. 487-488.)
12
       At oral argument, Perez placed much emphasis on Bean v. Calderon (9th Cir.
1998) 163 F.3d 1073 (Bean). In Bean, the court ruled that the joinder of indictments as to
two separate murders deprived the defendant of a fundamentally fair trial, because
consolidation of the relatively weak case as to one victim with the compelling case as to
the other victim led the jury to infer criminal propensity. (Id. at p. 1083.) Bean is
distinguishable from the matter at hand: in Bean, the defendant twice sought severance
of the charges, while Perez never sought severance; in Bean, the California Supreme
Court had determined that the evidence as to each victim was not cross-admissible as to
the other victim, but here the evidence was cross-admissible; in Bean, there was a
“substantial disparity” between the strength of the evidence as to one victim and the

                                               27
       In sum, Perez has failed to make an adequate showing of prejudice arising from
the joinder of the charges as to the abuse of K.G. and the charges as to the abuse of Eli.
(See Soper, supra, 45 Cal.4th at p. 774.) Accordingly, he fails to establish that his trial
attorney was incompetent for not seeking severance, that it would have been error for the
trial court to refuse to sever, or that his attorney’s failure to seek severance was
prejudicial. He has no ineffective assistance claim on this ground.
              2. Failure to Recall Patricia to Testify
       Perez next asserts his trial counsel was ineffective for failing to recall his sister
Patricia to testify about alleged physical abuse of family members by their father,
Rigoberto.
       The record of defense counsel’s cross-examination of Patricia at trial includes the
following discourse: “Q. Would you describe your father as mean? [¶] A. Well, he’s
kind of – he’s a nice man, but sometimes he’s strong, rude, but he’s okay. He’s cool, I
think. [¶] Q. How old are you now? [¶] A. Twenty-four. [¶] Q. Isn’t true that your dad
whipped you severely occasionally until you were about 16? [¶] MS. PETTIGREW:
Objection. Relevance. [¶] THE COURT: Sustained. You don’t have to answer that.
[¶] BY MR. GRIM: Q. Do you know of any instance if your dad committing violence
against members of your family? [¶] MS. PETTIGREW: Objection. Relevance.
[¶] THE COURT: Sustained. You don’t have to answer. [¶] BY MR. GRIM: Q. Were
you in a sense afraid of your father? [¶] MS. PETTIGREW: Objection. Relevance.
[¶] THE COURT: Sustained.”


strength of the evidence as to the other victim, but here the disparity was not substantial;
in Bean, the state had no rationale for the joinder other than the convenience of the
prosecution, while here respondent points to the fact that Dr. Crawford testified as to both
Eli’s injuries and K.G.’s injuries; and in Bean, the court was concerned that evidence of a
prior murder led the jury to infer criminal propensity, while here the evidence of child
abuse and domestic violence is expressly authorized to create the inference of criminal
propensity under Evidence Code section 1109. (See Bean, supra, 163 F.3d at pp. 1083-
1086.) In short, because Perez’s trial was not prejudiced by joinder, no fundamental
unfairness resulted. (Cf. id. at p. 1084.) Perez has failed to demonstrate a reasonable
probability that the joinder affected the jury’s verdicts.

                                              28
       Perez acknowledges that the court ruled correctly because at the time there was no
evidence Rigoberto committed child abuse. But once Perez blamed his father for K.G.’s
and Eli’s injuries, Perez argues, trial counsel should have recalled Patricia to ask her
again about her father’s alleged abuse.
       As Perez concedes, however, we do not know what Patricia would have said if
called again to testify. Perez states that he will therefore pursue the issue in a separately
filed petition for writ of habeas corpus. Specifically, he states: “Appellant contends that
defense counsel was ineffective not to recall Patricia as a defense witness. This issue
cannot be fully explored on direct appeal because the record does not disclose what
answers Patricia would have given in response to defense counsel’s questions. Appellant
intends to file a companion habeas corpus petition in which the existing record can be
expanded with the answers Patricia would have given and defense counsel’s
ineffectiveness fully explored.” (Italics added.)
       We agree that the record before us in this appeal is insufficient for Perez to
establish ineffective assistance of counsel on this ground. In addition, Perez has not
established in this appeal that Patricia’s being recalled to the stand would have changed
the result of the trial – regardless of what she would have said about Rigoberto’s actions
against her or other family members – in light of the evidence that Rigoberto was not
with the children on the days they were injured.
       Perez has failed to establish ineffective assistance on this ground.
              3. Failure to Object to Prosecutor’s Argument About Chest Bruises
       As mentioned, the prosecutor stated in closing argument that K.G. and Eli had “the
exact same bruise in the exact same place.” Perez argues that his attorney’s failure to
object to this argument as a misrepresentation of the record constitutes ineffective
assistance of counsel, and the potential for prejudice was substantial.
       As set forth ante, the prosecutor did not commit prosecutorial misconduct in her
statements about the chest bruises on K.G. and Eli. It was therefore not unreasonable for
defense counsel to withhold an objection, and no prejudice arose from the failure to
object. Perez fails to establish ineffective assistance of counsel on this ground.


                                              29
               4. Failure to Object to Prosecutor’s Argument Regarding Abortion
      Perez argues that counsel should have objected and perhaps moved for a mistrial
based on the prosecutor’s statement that equated Perez’s request for an abortion of Rojas’
pregnancy with a desire to harm K.G. and Eli so he would not have to take care of them.
However, the prosecutor did not commit prosecutorial misconduct by this statement, for
reasons discussed ante. Accordingly, it was not incompetent for defense counsel to
refrain from objecting, and no prejudice arose from the absence of an objection.
      Perez fails to establish ineffective assistance of counsel.
                                   III. DISPOSITION
      The judgment is affirmed.




                                          NEEDHAM, J.




We concur.




JONES, P. J.




SIMONS, J.




                                            30